PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Amended Answer.
Claimant seeks reimbursement for paying a towing fee of $18.00 on her automobile. The fee was incurred after an inmate from the Huttonsville Correctional Center had stolen the auto, and, upon his capture, the West Virginia State Police had it towed to Green Bank, West Virginia.
In their Amended Answer, the respondents admit the claims set forth in the Notice of Claim, and further state that there were substantial funds on hand at the close of the fiscal year from which the claim could have been paid.
In view of the foregoing, an award in the amount of $18.00 is hereby made to the claimant.
Award of $18.00.